EXAMINER’S AMENDMENT
Claims 17-23 have been cancelled as being drawn to a non-elected invention without traverse.  See reply filed 02/15/22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in either of claims 1 or 24.  Specifically, claims 1 and 24 require
wherein the coupling assembly is releasably coupled to the drum at a first planar engagement interface disposed at the first end of the drum, wherein the first planar engagement interface is formed between the first inner engagement surface of the drum and an engagement surface of a hub of the coupling assembly, a plurality of circumferentially spaced fasteners extending through the hub of the coupling assembly, a plurality of circumferentially spaced pin assemblies extending through the hub of the coupling assembly,
wherein each pin assembly comprises:
an outer sleeve comprising a first end, a second end, and a bore extending between the first and second ends; a pin disposed in the bore of the outer sleeve, wherein the pin comprises an outer surface having a diameter that varies across the longitudinal length of the pin; and a threaded fastener extending into an aperture of the pin, wherein rotation of the threaded fastener is configured to longitudinally displace the pin through the bore of the outer sleeve and adjust a diameter of an outer surface of the sleeve, and wherein a diameter of each pin assembly is greater than a diameter of each fastener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                              

/SANG K KIM/Primary Examiner, Art Unit 3654